Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 1 of 22 PageID: 5146



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
    __________________________________________
                                               :
    VALEANT PHARMACEUTICALS
                                               :
    INTERNATIONAL, INC.; VALEANT
    PHARMACEUTICALS INTERNATIONAL; and :          Civil Action No.: 3:18-cv-00493-
                                               :
    AGMS, INC.,                                              MAS-LHG
                                               :
                                               :
                                Plaintiffs,
                                               :
                                               :
                         v.
                                               :
                                               :
    AIG INSURANCE COMPANY OF CANADA;
    ACE INA INSURANCE COMPANY; ALLIANZ :
    GLOBAL RISKS US INSURANCE COMPANY; :
    ARCH INSURANCE CANADA LTD; EVEREST :
                                               :
    INSURANCE COMPANY OF CANADA;
                                               :
    HARTFORD FIRE INSURANCE COMPANY;
                                               :
    IRONSHORE CANADA LTD.; LIBERTY
    INTERNATIONAL UNDERWRITERS, a division :
                                               :
    of LIBERTY MUTUAL INSURANCE
                                               :
    COMPANY; and LIBERTY MUTUAL
                                               :
    INSURANCE COMPANY; LLOYD’S
                                               :
    UNDERWRITERS; LLOYD’S CONSORTIUM
                                               :
    9885 (a/k/a STARR FINANCIAL LINES
                                               :
    CONSORTIUM 9885); LLOYD’S SYNDICATE
    ANV 1861; LLOYD’S SYNDICATE AMA 1200; :
    LLOYD’S SYNDICATE ARGO 1200; LLOYD’S :
                                               :
    SYNDICATE AWH 2232; LLOYD’S
    SYNDICATE BRT 2987; LLOYD’S SYNDICATE :
                                               :
    CVS 1919; LLOYD’S SYNDICATE HCC 4141;
    LLOYD’S SYNDICATE MITSUI 3210; LLOYD’S :
    SYNDICATE MIT 3210; LLOYD’S SYNDICATE :
                                               :
    NAV 1221; LLOYD’S SYNDICATE QBE 1886;
                                               :
    LLOYD’S SYNDICATE SJC 2003; ROYAL &
    SUN ALLIANCE INSURANCE COMPANY OF :
    CANADA; TEMPLE INSURANCE COMPANY; :
                                               :
    and XL INSURANCE COMPANY SE.,
                                               :
                                               :
                              Defendants.
    __________________________________________ :


    MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PARTIAL APPEAL OF
       THE DECEMBER 5, 2019 OPINION AND ORDER BY SPECIAL MASTER
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 2 of 22 PageID: 5147



                                                       TABLE OF CONTENTS

   INTRODUCTION .......................................................................................................................... 1

   RELEVANT BACKGROUND ...................................................................................................... 3

      A.     The Insurers Issued Policies to Valeant that Severely Restrict Their Ability to Deny
             Coverage Based on Application Misstatements, Including Requiring that Such
             Misstatements Be Material ................................................................................................. 3

      B.     The Underlying Claims For Which Plaintiffs Seek Coverage ............................................ 5

      C.     The Discovery Sought in Plaintiffs’ Motion to Compel ..................................................... 7

      D.     Special Master Wolfson’s December 5, 2019 Order .......................................................... 8

   ARGUMENT .................................................................................................................................. 9

      A.     Standard of Review ............................................................................................................. 9

      B.     The Order Incorrectly Held That The Exclusion Does Not Require Proof of
             Materiality ......................................................................................................................... 10

      C.     The Order Incorrectly Held That Defendants’ Procedures Are Irrelevant to the
             Required Materiality Determination ................................................................................. 12

      D.     The Order Improperly Speculates About Facts That Will Need to be Proved Through
             Discovery and Later Briefing............................................................................................ 15

   CONCLUSION ............................................................................................................................. 17
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 3 of 22 PageID: 5148



                                                 TABLE OF AUTHORITIES

                                                                                                                                Page(s)

   CASES

   3Com Corp. v. D-Link Sys., Inc.,
      No. C 03-2177 VRW, 2006 WL 8457955 (N.D. Cal. Jan. 24, 2006) ......................................15

   Broadwood Inv. Fund, LLC v. United States,
      No. SA CV 08-0295-DOC, 2016 WL 11517595 (C.D. Cal. Aug. 19, 2016) ..........................10

   Certain Underwriters at Lloyd’s v. Nat’l R.R. Passenger Corp.,
      No. 14-CV-4717 (FB), 2016 WL 2858815 (E.D.N.Y. May 16, 2016)....................................14

   Crowley v. Chait,
      No. CV 85-2441 (HAA), 2005 WL 8165115 (D.N.J. Feb. 22, 2005) .......................................9

   Engage Healthcare Commc’ns, LLC v. Intellisphere, LLC,
      No. CV 12-787 (FLW) (LHG), 2017 WL 6539242 (D.N.J. Dec. 21, 2017) .............................9

   First Am. Title Ins. Co. v. Lawson,
       827 A.2d 230 (N.J. 2003)...........................................................................................................4

   In re Cathode Ray Tube (CRT) Antitrust Litig.,
       No. C-07-5944-SC, 2014 WL 5462496 (N.D. Cal. Oct. 23, 2014) .........................................10

   In re WorldCom, Inc. Sec. Litig.,
       354 F. Supp. 2d 455 (S.D.N.Y. 2005)......................................................................................14

   Jefferson v. Webber,
       777 F. App’x 11 (2d Cir. 2019) ...............................................................................................15

   Mass. Mut. Life Ins. Co. v. Beeharilal,
     No. Civ. 14-85-JWD-RLB, 2015 WL 1346242 (M.D. La. Mar. 24, 2015) .............................14

   Munich Reinsurance Am., Inc. v. Am. Nat’l Ins. Co.,
     999 F. Supp. 2d 690 (D.N.J. 2014), aff’d, 601 F. App’x 122 (3d Cir. 2015)2, 3, 10, 12, 13, 14, 15, 16

   Nestle Foods Corp . v. Aetna Cas. & Sur. Co.,
      135 F. R.D. 101 (D.N.J. 1990) .................................................................................................12

   Shapiro v. Am. Home Assurance Co.,
      584 F. Supp. 1245 (D. Mass. 1984) ...................................................................................11, 12

   Weaver v. Lexington Ins. Co.,
     No. 8:05-cv-1913-T-27TBM, 2007 WL 570018 (M.D. Fla. Feb. 20, 2007) ...........................14




                                                                      ii
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 4 of 22 PageID: 5149



   STATUTES

   FED. R. CIV. P. 53 .............................................................................................................................9




                                                                         iii
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 5 of 22 PageID: 5150



              Plaintiffs Valeant Pharmaceuticals International, Inc., Valeant Pharmaceuticals

   International, and AGMS, Inc. (“Plaintiffs” or “Valeant”) submit this brief in support of their

   partial appeal of the December 5, 2019 Opinion and Order by Special Master Hon. Douglas K.

   Wolfson, granting in part and denying in part Plaintiffs’ motion to compel the production of

   Defendants’1 policies and procedures (the “Order”) (ECF No. 212).

                                                    INTRODUCTION

              In this insurance coverage action, Valeant is seeking coverage from Defendants for,

   among other things, its costs in defending and settling significant securities class action and other

   lawsuits pending before this Court and in Quebec, Canada. Some of the Defendants have denied

   coverage to Valeant based on an alleged misrepresentation in Valeant’s financial statements

   (some of which are deemed to be part of the insurance application). Those Defendants contend

   that they are entitled to deny coverage based on a narrow exclusion contained in the insurance

   policies that permits coverage to be denied for Claims that arise out of material

   misrepresentations in the insurance application as to Insureds that were aware of the

   misrepresented information (the “Exclusion”).

              In their motion to compel, in order to test Defendants’ assertion that material

   misrepresentations were made, Plaintiffs sought an order requiring Defendants to produce their

   underwriting policies, procedures, and manuals (the “Procedures”) governing their risk analysis

   in deciding to issue and price Directors and Officers insurance policies.2 Under well-settled law,

   such Procedures are relevant to assessing insurers’ defenses that material misrepresentations

   were made.

              The Order correctly recognized that Defendants’ Procedures would be relevant to a

   1
       The term “Defendants” describes all Defendants named in Plaintiffs’ Complaint and described at ¶¶ 18-29 therein.
   2
       The motion, and Order, also addressed other discovery disputes that are not relevant to this appeal.
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 6 of 22 PageID: 5151



   common law “misrepresentation defense” – a defense that is barred under the policies – and

   therefore ordered any Defendants asserting such a defense to produce their Procedures.

   However, the Order held that those Defendants instead denying coverage based on the Exclusion

   did not have to produce their Procedures. That partial denial was incorrect, and should be

   reversed for several reasons.

          First, the Order erroneously held that Defendants’ Procedures are only relevant if a

   Defendant is asserting a “misrepresentation defense” – but not if a Defendant is instead asserting

   a similar defense based on the Exclusion. This ruling is based on the erroneous proposition that

   the Exclusion does not require a showing by an insurer that a misrepresentation is material to

   deny coverage. This holding is plain error because it ignores the express language of the

   Exclusion which explicitly requires the Insurers prove that a misrepresentation was material to

   deny coverage. Rather than looking to the unambiguous language of the Exclusion involved

   here – which explicitly requires materiality – the Order instead held that the Exclusion does not

   require materiality based on a 35-year old Massachusetts case that addressed an entirely different

   exclusion that, unlike the Exclusion here, did not contain a materiality requirement.        This

   fundamental error alone requires reversal.

          Second, the Order also erroneously holds that Defendants’ Procedures are irrelevant to a

   materiality determination, because such determination must be based on “objective” criteria.

   This ruling, based on Munich Reinsurance America, Inc. v. American National Insurance Co.,

   999 F. Supp. 2d 690, 737-38 (D.N.J. 2014), aff’d, 601 F. App’x 122 (3d Cir. 2015), misreads the

   very opinion on which it purports to rely. Although Munich Re held that materiality is governed

   by an objective standard, the very next part of the opinion held that an insurer’s policies and

   procedures are highly relevant to the determination, because they provide context against which




                                                   2
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 7 of 22 PageID: 5152



   materiality can be judged. As the Munich Re Court explained, evidence of what factors the

   insurer typically considers and how much weight they are given is crucial evidence to

   understanding whether an alleged misstatement would in fact be objectively material to a

   reasonable underwriter. Id. at 744-45, n.83. The Order thus erred by finding totally irrelevant

   the very evidence that the Munich Re Court held was most relevant to assessing materiality.

              Finally, the Order improperly speculates about the outcome of important factual disputes

   that should not be considered or addressed until summary judgment or trial. Although the factual

   questions of whether any misstatement was made and whether such misstatement was material

   were obviously not before the Special Master on a discovery motion, the Order nevertheless

   included certain unnecessary and premature comments (addressed below) on these critical

   factual disputes.         The Order’s conclusory and speculative comments on important ultimate

   factual disputes should be stricken.

              Because the Order’s partial denial of Plaintiffs’ motion was grounded in legal and factual

   errors, it should be reversed, and this Court should require that any Defendant relying on an

   alleged misstatement, whether based on the Exclusion or some other affirmative defense titled

   “misrepresentation,” be ordered to produce its Procedures.

                                              RELEVANT BACKGROUND

              A.        The Insurers Issued Policies to Valeant that Severely Restrict Their Ability to
                        Deny Coverage Based on Application Misstatements, Including Requiring that
                        Such Misstatements Be Material

              Plaintiffs are seeking insurance coverage from Defendants under a tower of directors &

   officers insurance policies that Defendants issued to Valeant for the 2015-16 policy period (the

   “Policies”).3 One of the important features of the Policies – for which Valeant paid substantial



   3
       Plaintiffs are also seeking coverage for different claims under a different tower that is not relevant to this appeal.



                                                                 3
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 8 of 22 PageID: 5153



   premiums – is that they significantly curtail the Insurers’ ability to avoid coverage based on

   purported misrepresentations in the application for the Policies (which, under the Policies’

   definition of “Application,” includes Valeant’s financial statements from the prior 12 months).

          Specifically, the primary policy issued by Defendant AIG Insurance Company of Canada

   (to which the other Defendants follow form) includes as Endorsement 18 a provision entitled

   “Severability of the Application Amended (Non-Rescindable; Advancement).” Endorsement 18

   begins by explicitly providing that the Insurers cannot rescind their Policies based on

   misrepresentations under any circumstances. It provides: “Under no circumstances shall the

   coverage provided by this policy be deemed void, whether by rescission or otherwise, once the

   premium has been paid.” See AIG Primary Policy, Endorsement 18 (attached hereto as Exhibit

   A). Thus, by its plain terms, Endorsement 18 bars the Insurers from asserting common law or

   statutory rescission “misrepresentation defenses.” First Am. Title Ins. Co. v. Lawson, 827 A.2d

   230, 237 (N.J. 2003) (discussing the elements required for the assertion of a misrepresentation

   defense by an insurer).

          Endorsement 18 then sets forth the very specific and limited circumstances in which the

   Insurers can deny coverage for a Claim based on an Application misrepresentation:

                  [I]n the event that any of the statements, warranties or
                  representations are not accurately and completely disclosed in the
                  Application and such inaccurate or incomplete disclosure
                  materially affects either the acceptance of the risk or the hazard
                  assumed by the Insurer under the policy, no coverage shall be
                  afforded for any Claim alleging, arising out of, based upon,
                  attributable to or in consequence of the subject matter of any
                  incomplete or inaccurate statements. . . . [for coverage of an
                  individual] with respect to the indemnification of any Insured
                  Person who knew, as of the inception date of the Policy Period, the
                  facts that were not accurately and completely disclosed; and [with
                  respect to organizational coverage] if any past or present chief
                  executive officer or chief financial officer of the Named Entity




                                                   4
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 9 of 22 PageID: 5154



                  knew, as of the inception date of the Policy Period, the facts that
                  were not accurately and completely disclosed.

   See Ex. A at Endorsement 18 (emphasis added).

          By its plain terms, the Endorsement significantly limits the instances in which coverage

   may be denied based on an application misstatement. The Insurers’ ability to avoid coverage

   under the Exclusion is limited by at least four elements the Insurers must prove in order to avoid

   coverage for a Claim.

          First, the Insured must make an actual misrepresentation.         Id. (statements “are not

   accurately and completely disclosed”). Second, the misrepresentation must also be one that

   materially affects the insurer’s decision to accept the risk of issuing the policy. Id. (“[A]nd such

   inaccurate or incomplete disclosure materially affects either the acceptance of the risk or the

   hazard assumed by the Insurer under the policy.”). Third, the Claim for which the Insured is

   seeking coverage must have specifically arisen out of the misrepresentation made. Id. (“for any

   Claim alleging, arising out of, based upon, attributable to or in consequence of the subject matter

   of any incomplete or inaccurate statements”).        And fourth, the relevant individual seeking

   coverage or the company’s CEO or CFO (for organizational coverage) must have known about

   the misrepresented information. Id.

          Thus, to avoid coverage for Claims based on the Exclusion – as several Defendants seek

   to do – the Insurers must prove each of these four elements, including materiality.

          B.      The Underlying Claims For Which Plaintiffs Seek Coverage

          Plaintiffs seek coverage under the Policies for a series of litigations related to activities

   between January 4, 2013 and March 15, 2016, which allegedly caused a drop in Valeant’s stock

   price (the “Stock Drop actions”). The Stock Drop actions assert securities law violations based

   on allegations of wide-ranging business issues which the underlying plaintiffs claim contributed



                                                    5
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 10 of 22 PageID: 5155



   to a significant decline in Valeant’s stock price. See, e.g., Consolidated Complaint ¶¶ 6 (“As a

   result of the misconduct alleged herein [….] stock price fell[….]”), 26 (chart allegedly

   correlating various misconduct with stock drop), In re Valeant Pharm. Int’l, Inc. Sec. Litig., Civ.

   No. 3:15-cv-07658-MAS-LHG (D.N.J. June 24, 2016), ECF No. 80 (“Consol. Compl.”).

          The Stock Drop actions for which Plaintiffs seek coverage assert numerous alleged

   improprieties dating back as early as January 2013 (two and a half years before the Policies at

   issue here went into effect on September 28, 2015) and as late as March 2016 (nearly six months

   after the Policies went into effect). They assert a broad range of allegations – the vast majority

   of which are outside of the Application time period and have nothing to do with the small

   financial restatement the Special Master referenced in the Order and which is discussed below.

          One group of allegations relates to Valeant’s decision to raise prices on certain drugs

   (which were the subject of many news reports and several congressional investigations). See,

   e.g., Consol. Compl. ¶¶ 62-63, 65, 190(i), 192(c), 202(j), 232-238. This practice is alleged to

   have artificially inflated Valeant’s stock prices. The Stock Drop actions also broadly attack

   Valeant’s overall business practices, including its acquisition-based strategy of development (as

   opposed to traditional pharmaceutical R&D), and allegedly deceptive use of Patient Assistance

   Programs. See, e.g., id. ¶¶ 55-57, 68-81. In addition to these broad categories of allegations, the

   Stock Drop plaintiffs have alleged that Valeant engaged in improper dealings with a

   pharmaceutical    company,     Philidor,   which       the   underlying   plaintiffs   claim   led   to

   misrepresentations in Valeant’s stock filings. Those plaintiffs’ allegations relate to conduct and

   public filings over several years, both before and after the period of the Application.

          In September and October 2015, amidst ongoing investigations and media reports by

   activist short-sellers intent on undermining the company, Valeant’s stock price fell more than




                                                      6
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 11 of 22 PageID: 5156



   60% over a period of six weeks. See id. ¶¶ 232, 235, 246-47; see also Valeant’s Motion to

   Dismiss, Ex. 2 at p. 4, In re Valeant Pharm. Int’l, Inc. Sec. Litig., Case No. 3:15-cv-07658-MAS-

   LHG (D.N.J. Sept. 13, 2016), ECF No. 167-6 (attached hereto as Exhibit B).

          Valeant has vigorously disputed the allegations against it in the Stock Drop actions and

   has never admitted that it, or any of its directors or officers, ever made a material

   misrepresentation in its financial statements, to the market, to the Insurers, or otherwise. After

   the issues discussed above began to emerge, Valeant engaged independent board members in a

   wide-ranging internal review of numerous issues, including the company’s relationship with

   Philidor. On March 21, 2016, well after the drop in Valeant’s stock price (and after the class

   period alleged in the Stock Drop actions and even after the filing of many of those suits), Valeant

   made a small restatement in its financials. This restatement did not add or eliminate company

   earnings, it merely shifted $58 million of revenue—only .7% of 2014 revenue and 1% of Q1

   2015 revenue—from the fourth quarter of 2014 into the first quarter of 2015. Consol. Compl.

   ¶ 289. Valeant’s stock price increased immediately after the announcement. Ex. B at 8 (from

   $28.73 to $29.60).

          C.      The Discovery Sought in Plaintiffs’ Motion to Compel

          All of the Defendants have denied coverage under the Policies. Some have done so based

   on the Exclusion, including asserting that the minor restatement of Valeant’s financials

   constituted an admission of a material misstatement permitting denial of coverage. See, e.g.,

   Letter from Jeffrey S. Leonard to John E. Failla, at 7 (Mar. 18, 2019) (attached hereto as Exhibit

   C).    Because Defendants are required to prove, among other things, that material

   misrepresentations were made to avoid coverage, Plaintiffs moved to compel Defendants’

   Procedures to test Defendants’ claims of materiality. See Valeant’s Joint Discovery Dispute

   Letter at 15 (Dec. 20, 2018) (attached hereto as Exhibit D).


                                                   7
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 12 of 22 PageID: 5157



          The crux of Defendants’ opposition (other than theories since rejected by the Special

   Master and not appealed) was that discovery was unnecessary because materiality is an

   “objective” standard and Valeant’s restatement was material as a matter of law, and therefore

   Defendants’ Procedures would necessarily be irrelevant. Id. at 20-21. In response, Plaintiffs

   relied on the settled authority that an insurer’s underwriting materials and procedures constitute

   objective evidence relevant to the materiality determination, regardless of whether it is viewed as

   an objective standard. Id. at 15-16.

          D.      Special Master Wolfson’s December 5, 2019 Order

          Following oral argument, on December 5, 2016, Judge Wolfson issued his Order partially

   granting Plaintiffs’ motion for Defendants’ Procedures. The Order held that the Procedures

   would be relevant as to Defendants asserting an “affirmative defense of misrepresentation,”

   because they would be required to establish materiality. Order at 17-19, 21. But, the Order

   found that Insurers asserting a defense based on the Policy’s misrepresentation Exclusion were

   not also required to produce their Procedures because, according to the Order, (1) the Exclusion

   does not require a showing of materiality and (2) materiality is an objective test, rendering the

   Procedures irrelevant. Id. at 17-20. As shown below in the Argument section, both of these

   findings were clear legal error. The Order then went on to speculate that Valeant’s minor 2016

   restatement was likely to be material because the restatement supposedly prompted filings of

   “federal investigative actions as well as a multitude of claims.” Id. at 21 n.6. As discussed

   below, this comment was unwarranted and incorrect.




                                                   8
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 13 of 22 PageID: 5158



                                             ARGUMENT

          The Special Master’s Order holding that Defendants seeking to deny coverage based on

   the Exclusion need not produce their applicable Procedures was erroneous and must be reversed

   due to three distinct and fundamental errors. First, the Order incorrectly held that the Exclusion

   does not require proof of materiality, even though the plain language of the Exclusion explicitly

   requires materiality. Second, the Order incorrectly held that Defendants’ Procedures would, in

   any event, be irrelevant to a materiality determination, even though the case the Order relies on

   for that proposition held precisely the opposite. Third, the Order was improper because it

   prematurely speculated about and commented on the materiality of Valeant’s alleged

   misstatement, without consideration of any evidence on this critical issue that will not be ripe for

   decision until the summary judgment stage. As a result of these errors, this aspect of the Order

   should be reversed, and any Defendant seeking to preclude coverage based on an alleged

   misstatement (whether based on the Exclusion or otherwise) should be ordered to produce its

   Procedures.

          A.      Standard of Review

          This Court, in reviewing a Special Master’s Order, “may adopt or affirm, modify, wholly

   or partly reject or reverse, or resubmit to the master with instructions.” Fed. R. Civ. P. 53(f)(1).

   Reviews of the Special Master’s legal conclusions and factual findings are de novo, while purely

   procedural matters are governed by the abuse of discretion standard. Id. at (f)(3)-(5); see also

   Order Appointing Special Master, ECF No. 197 at 3 (noting the applicable standard). While

   decisions on motions to compel are often considered procedural, Engage Healthcare Commc’ns,

   LLC v. Intellisphere, LLC, No. CV 12-787 (FLW) (LHG), 2017 WL 6539242, at *2 n.1 (D.N.J.

   Dec. 21, 2017), de novo review is appropriate as to this Objection, see, e.g., Crowley v. Chait,




                                                    9
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 14 of 22 PageID: 5159



   No. CV 85-2441 (HAA), 2005 WL 8165115, at *4 (D.N.J. Feb. 22, 2005) (standard of review

   depends on contents of the order).

           Here, in the portion of the Order at issue, the Special Master did not merely rule

   regarding the discoverability of certain evidence. Rather, the Special Master made legal rulings

   regarding the elements the Defendants must ultimately prove (and, conversely, need not prove)

   in denying coverage based on the Exclusion. Those are critical legal conclusions that are subject

   to de novo review. See Munich Re, 999 F. Supp. 2d at 707 (“[M]ateriality is a question of fact . .

   . guided by legal principles.”); Broadwood Inv. Fund, LLC v. United States, No. SA CV 08-

   0295-DOC (ANx), 2016 WL 11517595, at *2 (C.D. Cal. Aug. 19, 2016) (applying de novo

   review to alleged factual and legal misstatement in a Special Master’s order regarding the scope

   of discovery); In re Cathode Ray Tube (CRT) Antitrust Litig., No. C-07-5944-SC, 2014 WL

   5462496, at *3-4 (N.D. Cal. Oct. 23, 2014) (applying de novo review to Special Master’s alleged

   misreading of law). Further, as demonstrated below, the errors in the Order require reversal

   under either standard.

           B.     The Order Incorrectly Held That The Exclusion Does Not Require Proof of
                  Materiality

           The Order first erred by holding that the Exclusion does not require the Insurers to prove

   that a misrepresentation was material, thus rendering their Procedures irrelevant to a defense

   based on the Exclusion.      See, e.g., Order at 21 (stating that only Insurers relying on a

   “misrepresentation” defense must prove materiality, while those relying on the Exclusion do

   not).   This holding was error because the Exclusion’s plain language explicitly requires a

   showing of materiality (among other things) in order for the Insurers to deny coverage. See Ex.

   A at Endorsement 18 (providing that the misrepresentation must be one that “materially affects




                                                   10
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 15 of 22 PageID: 5160



   either the acceptance of the risk or the hazard assumed by the Insurer under the policy”

   (emphasis added)).

          In holding that Insurers relying on a common law “misrepresentation” defense must

   prove materiality but those relying on the Exclusion do not, the Order not only ignored the plain

   language of the Exclusion but also fundamentally misunderstood its purpose. The Exclusion, by

   its plain terms, is designed to significantly limit the Insurers’ ability to deny coverage based on

   an alleged misrepresentation – not make it easier for them to do so.               The Exclusion

   unambiguously bars the Insurers from seeking to rescind the Policy (in other words, bars a

   common law misrepresentation defense).          See Ex. A at Endorsement 18 (“Under no

   circumstances shall the coverage by this policy be deemed void, whether by rescission or

   otherwise, once the premium has been paid.”). Instead, under the strict requirements of the

   Exclusion, the Insurers may only deny coverage to a particular Insured based on a

   misrepresentation if the Insurers prove four critical elements: a misstatement, materiality of the

   misstatement, the Claim in question arose from the misstatement, and the relevant Insured

   seeking coverage had knowledge of the misstated information. Id. Most relevant here, the

   Exclusion cannot apply unless the Insurers prove materiality of the misstatement, just as they

   would if asserting a (contractually-barred) rescission claim based on misrepresentations.

          Rather than applying the actual language of this Exclusion – which explicitly requires

   materiality – the Order held that the Exclusion does not require materiality based on Shapiro v.

   American Home Assurance Co., a 35-year old case from a different jurisdiction, which dealt with

   an entirely different exclusion. See 584 F. Supp. 1245 (D. Mass. 1984). In Shapiro, the court

   first held that the insurer was entitled to rescind the policy for misrepresentations under

   Massachusetts’ rescission statute based on “grossly overstated” financials. See id. at 1249-51.




                                                   11
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 16 of 22 PageID: 5161



   As noted above, here, unlike in Shapiro, the Insurers are contractually-barred from rescinding the

   Policy.

             Next, the Shapiro court held that the insurer was also entitled to deny coverage because

   the policy included an exclusion barring coverage for “any claim arising from facts known by

   any director or officer at the time of the application,” which did not require the insurer to prove

   materiality or any other “elements of a misrepresentation defense.” Id. at 1252. The policies at

   issue here do not, however, contain an exclusion like the one at issue in Shapiro, which excludes

   coverage for Claims based on facts known by Valeant’s directors and officers at the time of the

   application and does not require any showing of materiality. Instead, the Exclusion here limits

   the Insurers’ potential “misrepresentation defenses” and only permits coverage to be denied

   when (among other requirements) there has been a misrepresentation that “materially affects

   either the acceptance of the risk or the hazard assumed by the Insurer under the policy.” See Ex.

   A at Endorsement 18 (emphasis added).4 Because the Exclusion at issue here expressly requires

   a showing of materiality, it was error for the Order to find that it does not and that Insurers

   relying on the Exclusion therefore do not have to produce their Procedures (and that only

   Insurers relying on a “misrepresentation defense” must produce their Procedures).

             C.     The Order Incorrectly Held That Defendants’ Procedures Are Irrelevant to the
                    Required Materiality Determination

             The Order’s second legal error was holding that because materiality is governed by an

   objective standard, the Procedures are irrelevant because they only speak to an insurer’s
   4
     Beyond the vastly different exclusions themselves, which alone are enough to render Shapiro inapposite, the
   factual circumstances at issue were completely different, and underscored the lack of need for an in-depth
   materiality analysis in a way not present here. Shapiro was decided on summary judgment and had therefore
   considered all relevant evidence, as opposed to the early stages of discovery in this case, where the question of
   relevance is viewed in a very different—and far more expansive—light. See Nestle Foods Corp . v. Aetna Cas. &
   Sur. Co., 135 F. R.D. 101, 105 (D.N.J. 1990) (noting that discoverability is a much lower standard than
   admissibility).    Finally, the misstatement in Shapiro was self-evident because it was an affirmative
   misrepresentation (with evidence of knowledge) about a significant portion of financial statements, far more than the
   less than 1 percent of revenue at issue in Valeant’s restatement.



                                                           12
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 17 of 22 PageID: 5162



   subjective view of any potential misstatement. This holding was error and is directly contrary to

   the case on which the Order relies, which specifically held that an insurer’s underwriting

   materials are relevant to objectively determining whether an alleged misstatement was material.

              The Order’s holding that applying an objective standard to the materiality determination

   eliminates the need for discovery of the Procedures was based on the decision in Munich Re, 999

   F. Supp. 2d at 737-38. However, the Order significantly misconstrues Munich Re’s holding. In

   Munich Re, the Court analyzed whether an insurer had improperly failed to disclose material

   facts in purchasing its reinsurance policy. Like this case, the materiality analysis depended on

   whether the insurer (there a reinsurer)5 would have issued the policy had the undisclosed fact

   been revealed. While that case held that the materiality standard is an objective rather than

   subjective standard, it did not hold that an insurer’s own underwriting guidelines and procedures

   are irrelevant to that standard as the Order does; in fact, it held the opposite.

              Indeed, immediately after holding that the materiality standard is objective, the Munich

   Re Court held that an insurer cannot satisfy that standard merely by relying on self-serving

   statements “that it would not have issued the policy but for the representation.” See 999 F. Supp.

   2d at 738; see also id. at 744. Instead, as the Munich Re Court explained, under the objective

   standard, insurers have been “consistently required” to “submit evidence of [their] underwriting

   practices with respect to other similar applicants to meet the burden of proof on materiality.” Id.

   at 745. Under this standard, materiality is assessed by looking at the factors an insurer considers

   in making its risk assessments, and determining how those standards would have been applied by

   a reasonable insurer had the misstated information been known. That is what the Munich Re

   Court did. Far from finding an insurer’s procedures irrelevant under the objective standard for


   5
       For ease of reading, we refer to the reinsurer in that case as an “insurer.”



                                                                 13
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 18 of 22 PageID: 5163



   determining materiality (as the Order here did), it discussed at length how critical such evidence

   is and found that an insurer failed to meet its burden of proving materiality based on such

   evidence. Id. at 743-45.

           The Munich Re Court explained that the insurer’s assertion that failures to disclose

   certain information was material was based primarily on the testimony of its underwriters that

   they would not have issued the policy or would have issued the policy on different terms had the

   facts been accurately disclosed. Id. at 743. But that was not enough to prove materiality. As the

   Court explained, “Materiality is an objective standard; I cannot rely merely on statements from

   [an underwriter] . . .”    Id.   Thus, instead of deciding materiality based upon self-serving

   underwriter testimony, the Court evaluated the insurer’s underwriting materials, including a

   “Treaty Underwriting Work Sheet” and “’Basic Underwriting Information’ document” and how

   the information required by such underwriting procedures were applied in the insurer’s

   “proprietary model.” Id. at 744. Considering the actual underwriting procedures and guidelines,

   the Court found that the underwriter’s testimony regarding materiality was “belied by the actual

   procedures [the underwriter] followed.” Id. at 745. The Court summarized the insurer’s failure

   to meet its burden of proof on materiality as follows:

                  [I] find that [the underwriter’s] testimony that the undisclosed
                  information was material to her underwriting process is not
                  credible. In sum, it is [the insurer’s] burden to show that an
                  underwriter would reasonably find such undisclosed information to
                  be material to the underwriting process; here, [the insurer] has
                  failed to show that even its own underwriter considered such
                  information material at the time the Retrocession Agreements were
                  being formed.

   Id. at 745.

           The holding in the Order would permit insurance companies to claim that a

   misrepresentation was material without any evidence beyond the insurer’s bare assertion, which



                                                   14
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 19 of 22 PageID: 5164



   is exactly what the Munich Re Court and numerous other courts have held an insurer cannot do.6

   Applying an objective standard does not require ignoring relevant evidence about how an insurer

   assesses risk. Rather, it requires that once those criteria are established, they are assessed

   objectively without regard to the subjective beliefs of the insurer’s employees.                           Without

   information on what standards Defendants applied in evaluating Valeant’s risk, it is exceedingly

   difficult for the parties or the Court to properly assess whether the alleged misstatements would

   have “materially affect[ed]” the acceptance of the risk. Because, as the Munich Re Court held,

   the Insurers’ Procedures are relevant to assessing materiality under an objective standard, it was

   error for the Order to hold that the Procedures do not need to be produced.

           D.       The Order Improperly Speculates About Facts That Will Need to be Proved
                    Through Discovery and Later Briefing

           In addition to its two legal errors, the Order also prematurely and inappropriately

   comments on key factual disputes that will need to be resolved on summary judgment or at trial

   in determining whether the Insurers can avoid coverage based on the Exclusion. See Order at 20,

   21 n.6; see Jefferson v. Webber, 777 F. App’x 11, 16 (2d Cir. 2019) (vacating Magistrate’s

   decision ruling on issue never briefed); 3Com Corp. v. D-Link Sys., Inc., No. C 03-2177 VRW,

   2006 WL 8457955, at *1 (N.D. Cal. Jan. 24, 2006) (same). These unnecessary comments –

   which prematurely speculate on issues that, at a minimum, require discovery and full briefing


   6
     See also Certain Underwriters at Lloyd's v. Nat’l R.R. Passenger Corp., No. 14-CV-4717 (FB), 2016 WL
   2858815, at *10 (E.D.N.Y. May 16, 2016) (collecting cases standing for the proposition that underwriting and
   claims manuals and procedures are discoverable to test claim of “material misrepresentation”); In re WorldCom, Inc.
   Sec. Litig., 354 F. Supp. 2d 455, 465 (S.D.N.Y. 2005) (“[T]o meet the burden of proof on materiality, an insurer
   must submit evidence of its underwriting practices with respect to similar applicants. A court may not rely merely on
   statements by representatives of the insurer that it would not have issued the policy but for the representation.”)
   (citations omitted); Mass. Mut. Life Ins. Co. v. Beeharilal, No. Civ. 14-85-JWD-RLB, 2015 WL 1346242, at *9
   (M.D. La. Mar. 24, 2015) (finding claims guidelines relevant to determine an insurer’s procedures for gathering
   information in assessing whether a misrepresentation was made during the underwriting process); Weaver v.
   Lexington Ins. Co., No. 8:05-cv-1913-T-27TBM, 2007 WL 570018, at *2 (M.D. Fla. Feb. 20, 2007) (finding
   underwriting guidelines discoverable as they may contain information to support the contention that there were no
   material misrepresentations).



                                                           15
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 20 of 22 PageID: 5165



   before being resolved – were a direct result of the legal errors discussed above, because they

   ignore the causal requirement embedded in the Exclusion, and because they effectively presume

   that any misstatement is material regardless of what the evidence may show.

          The Order first states, without any analysis, that the mere act of Valeant’s minor

   restatement “conclusively establishes a financial misrepresentation,” and that the Procedures

   would therefore be “irrelevant as to any defendant who intends to rely solely upon an exclusion

   of coverage defense.” Order at 20-21. The parties have not briefed the question of whether a

   small financial restatement constitutes a misrepresentation, let alone one so significant as to

   render irrelevant the materiality analysis required by the Exclusion. As discussed above, this

   statement is also legally unsupportable, because the materiality question necessarily depends on

   what an objective insurer would have done. As Munich Re makes clear, that determination can

   only be made upon a full analysis of the evidence, which requires production of the materials

   sought in this motion. Plaintiffs are confident the evidence will ultimately show that the small

   financial misstatement would have been utterly immaterial to a reasonable insurer, but now is not

   the time for that issue to be resolved.

          The Order then compounds the error by stating in a footnote that “[w]hile the ultimate

   impact of that filing [the restatement] on the outcome of the litigation is presently unknown, it is

   beyond dispute that the filings prompted both federal investigative actions as well as a multitude

   of claims.” Order at 21 n.6. This statement is premature, gratuitous, and simply incorrect.

   Whether the Stock Drop actions “aris[e] out of, [are] based upon, [are] attributable to or [are] in

   consequence [of]” (Ex. A at Endorsement 18) Plaintiffs’ financial restatement is not at issue in

   this motion, and has nothing to do with the question of whether Defendants’ Procedures are

   relevant to the materiality determination required by the Policies. Further, as noted above,




                                                   16
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 21 of 22 PageID: 5166



   Valeant’s restatement was just one of a multitude of alleged actions, over a period of several

   years, included in the underlying plaintiffs’ complaints.          Indeed, many of the lawsuits

   consolidated into the Stock Drop actions were filed before the restatement even took place – see,

   e.g., Potter v. Valeant Pharms. Int’l Inc., No. 15-cv-7658 (D.N.J.) (filed Oct. 22, 2015); Chen v.

   Valeant Pharms. Int’l, Inc., No. 15-cv-7679 (D.N.J.) (filed Oct. 23, 2015); Yang v. Valeant

   Pharms. Int’l, Inc., No. 15-cv-7746 (D.N.J.) (filed Oct. 27, 2015) – belying any notion that the

   Stock Drop actions were prompted by the small restatement. Plaintiffs are confident that the

   evidence will ultimately establish that the Stock Drop actions were not caused by the

   restatement, but the cause of Plaintiffs’ alleged losses is again a question for another day.

          At this stage of the litigation, and on this motion to compel, it was improper for the Order

   to speculate on the answers to key factual disputes without evidence or having the issues before

   the Special Master. Thus, the Order’s comments discussed in this Section should be stricken and

   revisited at the proper time.

                                            CONCLUSION

          For the foregoing reasons, the December 5, 2019 Order of the Special Master should be

   reversed in part, and any Defendant asserting a defense based on the misstatement Exclusion

   (Endorsement 18) should be required to produce their Procedures, as Defendants asserting the

   affirmative defense of misrepresentation have been ordered to do.             Further, the Order’s

   references to the materiality or legal sufficiency of any alleged misstatement by Valeant should

   be stricken and removed from a final Opinion and Order issued by the Court or the Special

   Master.


   Dated: December 20, 2019




                                                    17
Case 3:18-cv-00493-MAS-LHG Document 213-1 Filed 12/20/19 Page 22 of 22 PageID: 5167



                                             McCARTER & ENGLISH, LLP

                                             By: /s/ Sherilyn Pastor
                                                Sherilyn Pastor (Bar I.D. # 026031988)
                                                Four Gateway Center
                                                100 Mulberry Street
                                                Newark, NJ 07102
                                                (973) 622-4444

                                                 -and-

                                                John E. Failla (admitted pro hac vice)
                                                Nathan Lander (admitted pro hac vice)
                                                Seth D. Fiur (admitted pro hac vice)
                                                Om V. Alladi (admitted pro hac vice)
                                                PROSKAUER ROSE LLP
                                                11 Times Square
                                                New York, NY 10036
                                                (212) 969-3000

                                             Attorneys for Plaintiffs,
                                             Valeant Pharmaceuticals International, Inc.,
                                             Valeant Pharmaceuticals International, and
                                             AGMS, Inc.




                                        18
